Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/23/2021 has been entered.

Response to Arguments
Applicant's arguments filed 3/23/2021 have been fully considered but they are not persuasive.
Rosewarne discloses that the prior art DCT_precision for a transform matrix used in HEVC is six bits, in an implementation ([0218], Appendix A).  Rosewarne also discloses that a video bit depth according to the invention may be, for instance, 16 bits.

The examiner submits it would have been obvious to increase the DCT_precision value up to 13 or 14 bits, in line with the suggestion of [0155] that considerable refinement in the DCT_precision value is possible to improve video quality, in the case of input video having depth 16.  Doing so would improve video quality (PSNR), with predictable results, and a marginal increase in computational complexity and/or circuit size cost, as most of the  data path in the DCT transform is limited by the larger MAX_TR_DYNAMIC_RANGE value (Rosewarne [0156]).  
Lastly, although Rosewarne does not disclose explicitly using a 7-bit DCT_precision for the transform matrix, Rosewarned discloses 6-bit (HEVC profile, per Appendix A table in [0218], and an 8-bit depth DCT_precision transform matrix [0219].  The examiner submits it would have been obvious to try processing video using the main10 profile with a DCT transform having a bit depth of 7, or 3 less than the bit depth of the video.  
Alternatively, it would have been obvious to increase the DCT_precision value up to 13 or 14 bits, in the case of an input video having a bit depth of 16, in line with the suggestion of [0155] that considerable refinement in the DCT_precision value is possible to improve video quality.  Doing so would improve video quality (PSNR), with predictable results, and a marginal increase in computational complexity and/or circuit size cost, as most of the  data path in the DCT transform is limited by the larger MAX_TR_DYNAMIC_RANGE value (Rosewarne [0156]).   This section describes that, “In… arrangements of the video encoder 114 and of the video decoder 134 [where the DCT_precision is far lower than that of the input video, e.g. 6 for a 16 bit video], it is beneficial to increase the DCT_PRECISION constant 392 
"It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007)) In this case, the suggestion to improve PSNR by increasing DCT_precision from 6 to 8, with a video bit depth of 16, provides an obvious to try basis for further increasing the DCT_precision, up to for instance 13 or 14 bits, while remaining below the bit depth of the input video itself.  Per [0155] of Rosewarne, one of ordinary skill in the art would not increase the DCT_precision above that of the original input video, “The value fifteen (15) for the MAX_TR_DYNAMIC_RANGE constant is already close to the bit-depth 390 of sixteen (16), whereas the DCT_PRECISION constant 392 of value six suggests that considerable refinement in the transform matrix values is possible.” In other words, whereas the MAX_TR_DYNAMIC_RANGE is close to its effective maximum, its depth being 1 bit less than that of the input video 390 depth, the DCT_precision is a full ten bits less to start with, leaving room for “considerable refinement” by increasing the DCT_precision.
With regard to applicant’s arguments on pages 19-21 regarding the forward-inverse distinction, and regarding the precision values, the examiner restates the arguments submitted in the advisory action mailed 5/04/2021, for completeness of the record:
Applicant argues on pages 19-21 with respect to claims 1, 12, and 21 that the inverse DCT matrices of Rosewarne do not correspond to the claimed forward transforms of claims 1 and 12, because these are encoder transforms.  The examiner merely notes here that while 21 is directed to a decoding method that frequency transforms video data, it uses the same matrices as those claimed in claims 1 and 12, with the only distinction being its application at a decoder side, for which reason the examiner is not persuaded that there is a prima facie distinction of patentable weight between the forward transform of 1 and 12, and the inverse DCT of Rosewarne following from the latter claiming a "forward transform" at an encoder and the latter disclosing a decoder side DCT.  
The examiner's statement on page 4 of the final office action reads, "The examiner submits that Rosewarne provides only one point beyond the prior art, however one one point is sufficient to define a trend [emphasis added]".  For clarification, this statement means, "one [additional] point [taken in conjunction with the prior art] is sufficient to define in trend."  In other words, Rosewarne's disclosure that increasing the DCT precision to a bit depth greater than that previously taught by the art increases the SNR over the prior art, is indicative of a trend, because the trend is indicated by Rosewarne's disclosure, plus Rosewarne's disclosure of the art-established DCT precision.
On page 21 applicant states: "Finally, as discussed during the interview, the values disclosed in the DCT of Rosewame differ by at most 1 from the values in the claimed table, seep. 6 in the Office Action, while in the encoding method of the present application, the actual values of the of the transform matrix may be +/-2 of the listed value in claim 1, see paragraph [0100] of the pre-pub application US 2016/0198194, corresponding to the present application."  It appears that the applicant is arguing that Rosewarne's DCT values fall within the precision range of +/-2 allowed by the invention according to the specification, with which the examiner agrees.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 8, 10, 12, 13, 16, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rosewarne, US 2015/0016542 A1, in view of Sullivan et al., “Overview of the High Efficiency Video Coding (HEVC) Standard.”  IEEE TRANSACTIONS ON CIRCUITS AND SYSTEMS FOR VIDEO TECHNOLOGY, VOL. 22, NO. 12, DECEMBER 2012.

Regarding claim 1, Rosewarne teaches: a video data encoding method for encoding an array of video data values, the method comprising the steps of (Abstract.):
frequency-transforming the video data values according to a frequency transform, to generate an array of frequency-transformed values by a matrix-multiplication process using transform matrix having a data precision greater than six bits (Appendix B in [0219] shows an 8-bit precision DCT transform matrix.), the transform matrix having coefficients defined by at least a subset of the following values:
for the case that the frequency transform is a discrete cosine transform: (See the DCT matrix of Appendix B, in [0219].  For instance, the value of the coefficient corresponding to “h” in the 3rd row of the claimed DCT has a value of 360, while the claimed value for h with 8-bit precision is 361.  These values are equal.  The values disclosed in the DCT of Rosewarne differ by at most 1 from the values in the claimed table, which is a result of choices made to deal with rounding error, i.e. whether to round to the nearest whole number or round down.)
(The bit precision values from 17 to 24 for the discrete cosine transform from are obvious as routine optimizations of the HEVC 8 to 16-bit depth transform matrix, because each one-bit increase leads to a doubling of the precision for the corresponding coefficient values.  In the context of Rosewarne, the DCT values as claimed are the extensions of the table disclosed in Rosewaren for 8 bits, for bit depths up to 24, which extends the dynamic range by a factor 
"It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007))
for the case that the frequency transform is a discrete sine transform:
the coefficient values being selected according to the data precision from values substantially equal to values listed in the following tables:
(Rosewarne further discloses in [0114], lines 9-11 using a modified discrete sine transform, having increased bit depth.)
Although Rosewarne does not explicitly disclose a form for said DST matrix, this matrix is disclosed in the overview of the HEVC standard, by Gary Sullivan.  Sullivan discloses in an analogous prior art that the standard DST matrix for the HEVC standard is a 4x4 matrix as shown on page 1662, left-hand column, under “Alternative 4 x 4 Transform”.  This matrix corresponds to a 4x4 DST having a bit depth of six.  Comparison of this matrix with the claimed DST shows that the claimed DST extends the bit depth of this matrix from 7 to 24 bits, by doubling the coefficient values.  
It would have been obvious to one having ordinary skill in the art at the time of the applicant’s effective filing date to incorporate a 4x4 DST into the teachings of Rosewarne, and to extend the bit depth of HEVC standard 6 bit DST according to the teachings of Rosewarne.  Rosewarne suggests using a “modified DST” in [0114].  Furthermore, the disclosure in Sullivan, taken in context of the teachings of 
"It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007))
wherein the selecting the data precision of the transform matrix is performed
according to a bit depth of the video data values ([0192] discloses an ‘extended precision processing’ operation mode in which: “the processing precision of the transform, quantisation and entropy coding data path width in the video encoder 114, and the corresponding data path widths in the video decoder 134 are also increased, depending on the bit-depth), and setting the data precision of the transform matrix to a number of bits less than the bit depth of the video data values but greater than six bits ([0155] explicitly discloses that the input video data 390 may have a bit depth of 16, whereas the DCT_precision value may be 8 bits, per Appendix B and [0137]).
the selecting comprises setting the data precision of the transform matrix to a number of bits equal to 3 less than the bit depth of the video data values.
Rosewarne does not explicitly disclose coding a video bitstream using a DCT matrix having a precision of exactly 3 bits less than the input video.  However, it would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to increase the DCT_precision value of the DCT matrix in Rosewarne up to 13 or 14 bits, in line with the suggestion of [0155] that considerable refinement in the DCT_precision value is possible to improve video quality, and in line with the rationale for extending the DCT and DST precision values provided in claim 1.  Doing so would improve video quality (PSNR), with predictable results, and a marginal increase in computational 
"It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. [emphasis added]"). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).)  In this case, the suggestion to improve PSNR by increasing DCT_precision from 6 to 8, with a video bit depth of 16, provides an obvious to try basis for further increasing the DCT_precision, up to for instance 13 or 14 bits, while remaining below the bit depth of the input video itself.

Regarding claim 2, the combination of Rosewarne in view of Sullivan discloses the limitations of claim 1, upon which depends claim 2.  This combination, specifically Rosewarne, further discloses: the method according to claim 1, in which the coefficient values are equal to the selected values from the respective table (See Appendix B.).

Regarding claim 8, the combination of Rosewarne in view of Sullivan discloses the limitations of claim 1, upon which depends claim 8.  This combination, specifically Rosewarne, further discloses: a non-transitory computer readable medium having stored thereon image data encoded by the encoding method of claim 1 (See [0123], 4-8.).

Regarding claim 10, the combination of Rosewarne in view of Sullivan discloses the limitations of claim 1, upon which depends claim 10.  This combination, specifically Rosewarne, further discloses: a non-transitory computer readable medium including computer program instructions which when executed by a computer causes the computer to perform the method of claim 1 (See [0180], last five lines.).

Regarding claim 12, Rosewarne teaches: an encoding apparatus for encoding an array of video data values, the apparatus comprising (Abstract.):
frequency transform circuitry configured to frequency-transform the video data values according to a frequency transform, to generate an array of frequency transformed values by a matrix-multiplication process using a transform matrix having a data precision greater than six bits (Appendix B in [0219] shows an 8-bit precision DCT transform matrix.), the transform matrix having coefficients defined by at least a subset of the following values:
for the case that the frequency transform is a discrete cosine transform: (See the DCT matrix of Appendix B, in [0219].  For instance, the value of the coefficient corresponding to “h” in the 3rd row of the claimed DCT has a value of 360, while the claimed value for h with 8-bit precision is 361.  These values are equal.  The values disclosed in the DCT of Rosewarne differ by at most 1 from the values in the claimed table, which is a result of choices made to deal with rounding error, i.e. whether to round to the nearest whole number or round down.)
(The bit precision values from 17 to 24 for the discrete cosine transform from are obvious as routine optimizations of the HEVC 8 to 16-bit depth transform matrix, because each one-bit increase leads to a doubling of the precision for the corresponding coefficient values.  In the context of Rosewarne, the DCT values as claimed are the extensions of the table disclosed in Rosewaren for 8 bits, for bit depths up to 24, which extends the dynamic range by a factor of 2 each time.  By increasing the bit depths up to 24, the claimed invention extends a 
"It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007))
for the case that the frequency transform is a discrete sine transform:
the coefficient values being selected according to the data precision from values substantially equal to values listed in the following tables:
(Rosewarne further discloses in [0114], lines 9-11 using a modified discrete sine transform, having increased bit depth.)
Although Rosewarne does not explicitly disclose a form for said DST matrix, this matrix is disclosed in the overview of the HEVC standard, by Gary Sullivan.  Sullivan discloses in an analogous prior art that the standard DST matrix for the HEVC standard is a 4x4 matrix as shown on page 1662, left-hand column, under “Alternative 4 x 4 Transform”.  This matrix corresponds to a 4x4 DST having a bit depth of six.  Comparison of this matrix with the claimed DST shows that the claimed DST extends the bit depth of this matrix from 7 to 24 bits, by doubling the coefficient values.  
It would have been obvious to one having ordinary skill in the art at the time of the applicant’s effective filing date to incorporate a 4x4 DST into the teachings of Rosewarne, and to extend the bit depth of HEVC standard 6 bit DST according to the teachings of Rosewarne.  Rosewarne suggests using a “modified DST” in [0114].  Furthermore, the disclosure in Sullivan, taken in context of the teachings of 
"It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007))
the frequency transform circuitry further configured to select the data precision of the transform matrix according to a bit depth of the video data values ([0192] discloses an ‘extended precision processing’ operation mode in which: “the processing precision of the transform, quantisation and entropy coding data path width in the video encoder 114, and the corresponding data path widths in the video decoder 134 are also increased, depending on the bit-depth), and set the data precision of the transform matrix to a number of bits less than the bit depth of the video data values but greater than six bits ([0155] explicitly discloses that the input video data 390 may have a bit depth of 16, whereas the DCT_precision value may be 8 bits, per Appendix B and [0137])..
the selecting comprises setting the data precision of the transform matrix to a number of bits equal to 3 less than the bit depth of the video data values.
Rosewarne does not explicitly disclose coding a video bitstream using a DCT matrix having a precision of exactly 3 bits less than the input video.  However, it would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to increase the DCT_precision value of the DCT matrix in Rosewarne up to 13 or 14 bits, in line with the suggestion of [0155] that considerable refinement in the DCT_precision value is possible to improve video quality, and in line with the rationale for extending the DCT and DST precision values provided in claim 1.  Doing so would improve video quality (PSNR), with predictable results, and a marginal increase in computational complexity and/or circuit size cost, as most of the  data path in the DCT transform is limited by the larger MAX_TR_DYNAMIC_RANGE value (Rosewarne [0156]).    
"It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. [emphasis added]"). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).)  In this case, the suggestion to improve PSNR by increasing DCT_precision from 6 to 8, with a video bit depth of 16, provides an obvious to try basis for further increasing the DCT_precision, up to for instance 13 or 14 bits, while remaining below the bit depth of the input video itself.

Regarding claim 13, the combination of Rosewarne in view of Sullivan discloses the limitations of claim 12, upon which depends claim 13.  This combination, specifically Rosewarne, further discloses: apparatus according to claim 12, in which the coefficient values are equal to the selected values from the respective table (See Appendix B.).

Regarding claim 16, the combination of Rosewarne in view of Sullivan discloses the limitations of claim 12, upon which depends claim 16.  This combination, specifically Rosewarne, further discloses: the frequency transform circuitry further configured to set the data precision of the transform matrix to a number of bits equal to 2 or 3 less than the bit depth of the video data values
Rosewarne discloses in Appendix B an 8-bit DCT precision matrix according to the invention.  Rosewarne also states in [0004] that the HEVC standard defines two profiles, ‘Main’ and ‘Main10’, which respectively support video bit depths of 8 and 10 bits.  Processing video having 10-bit depth using the 8-bit DCT_Precision per Appendix B would result in a data precision of the transform matrix equal to 2 bits less than the bit depth of the video data values.
Processing 10-bit video data using the 8-bit DCT_precision setting disclosed in Appendix B would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to use a Main10 input video bitstream in the invention of Rosewarne, because the Main10 profile was already known in the art.
Additionally, or in the alternative, it would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to increase the DCT_precision value up to 13 or 14 bits, in line with the suggestion of [0155] that considerable refinement in the DCT_precision value is possible to improve video quality, and in line with the rationale for extending the DCT and DST precision values provided in claim 12.  Doing so would improve video quality (PSNR), with predictable results, and a marginal increase in computational complexity and/or circuit size cost, as most of the  data path in the DCT transform is limited by the larger MAX_TR_DYNAMIC_RANGE value (Rosewarne [0156]).  

Regarding claim 19, the combination of Rosewarne in view of Sullivan discloses the limitations of claim 12, upon which depends claim 19.  This combination, specifically Rosewarne, further discloses: Video data capture, transmission, display and/or storage apparatus comprising apparatus according to claim 12 (See [0080], last five lines.).

a video data decoding method for decoding an array of video data values, which array of video data values have been encoded by (Abstract.):
frequency transform circuitry configured to frequency-transform the video data values according to a frequency transform, to generate an array of frequency transformed values by a matrix-multiplication process using a transform matrix having a data precision greater than six bits (Appendix B in [0219] shows an 8-bit precision DCT transform matrix.), the transform matrix having coefficients defined by at least a subset of the following values:
for the case that the frequency transform is a discrete cosine transform: (See the DCT matrix of Appendix B, in [0219].  For instance, the value of the coefficient corresponding to “h” in the 3rd row of the claimed DCT has a value of 360, while the claimed value for h with 8-bit precision is 361.  These values are equal.  The values disclosed in the DCT of Rosewarne differ by at most 1 from the values in the claimed table, which is a result of choices made to deal with rounding error, i.e. whether to round to the nearest whole number or round down.)
(The bit precision values from 17 to 24 for the discrete cosine transform from are obvious as routine optimizations of the HEVC 8 to 16-bit depth transform matrix, because each one-bit increase leads to a doubling of the precision for the corresponding coefficient values.  In the context of Rosewarne, the DCT values as claimed are the extensions of the table disclosed in Rosewarne for 8 bits, for bit depths up to 24, which extends the DCT precision by a factor of 2 each time.  By increasing the bit depths up to 24, the claimed invention extends a known technique, disclosed in Rosewarne, of expanding the bit depth of the DCT matrix, up to 24 bits.
"It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007))
for the case that the frequency transform is a discrete sine transform:
the coefficient values being selected according to the data precision from values substantially equal to values listed in the following tables:
(Rosewarne further discloses in [0114], lines 9-11 using a modified discrete sine transform, having increased bit depth.)
Although Rosewarne does not explicitly disclose a form for said DST matrix, this matrix is disclosed in the overview of the HEVC standard, by Gary Sullivan.  Sullivan discloses in an analogous prior art that the standard DST matrix for the HEVC standard is a 4x4 matrix as shown on page 1662, left-hand column, under “Alternative 4 x 4 Transform”.  This matrix corresponds to a 4x4 DST having a bit depth of six.  Comparison of this matrix with the claimed DST shows that the claimed DST extends the bit depth of this matrix from 7 to 24 bits, by doubling the coefficient values.  
It would have been obvious to one having ordinary skill in the art at the time of the applicant’s effective filing date to incorporate a 4x4 DST into the teachings of Rosewarne, and to extend the bit depth of HEVC standard 6 bit DST according to the teachings of Rosewarne.  Rosewarne suggests using a “modified DST” in [0114].  Furthermore, the disclosure in Sullivan, taken in context of the teachings of Rosewarne, shows that the claimed DST up to 24 bits is an extension of a known technique, namely that of increasing the bit depth of the DCT and DST matrices provided for in the HEVC standard.  However, 
"It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007))
wherein the selecting the data precision of the transform matrix is performed according to a bit depth of the video data values ([0192] discloses an ‘extended precision processing’ operation mode in which: “the processing precision of the transform, quantisation and entropy coding data path width in the video encoder 114, and the corresponding data path widths in the video decoder 134 are also increased, depending on the bit-depth.), and selecting the data precision of the transform matrix to a number of bits less than the bit depth of the video data values but greater than six bits ([0155] explicitly discloses that the input video data 390 may have a bit depth of 16, whereas the DCT_precision value may be 8 bits, per Appendix B and [0137]), wherein
the selecting comprises setting the data precision of the transform matrix to a number of bits equal to 3 less than the bit depth of the video data values.
Rosewarne does not explicitly disclose coding a video bitstream using a DCT matrix having a precision of exactly 3 bits less than the input video.  However, it would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to increase the DCT_precision value of the DCT matrix in Rosewarne up to 13 or 14 bits, in line with the suggestion of [0155] that considerable refinement in the DCT_precision value is possible to improve video quality, and in line with the rationale for extending the DCT and DST precision values provided in claim 1.  Doing so would improve video quality (PSNR), with predictable results, and a marginal increase in computational complexity and/or circuit size cost, as most of the  data path in the DCT transform is limited by the larger MAX_TR_DYNAMIC_RANGE value (Rosewarne [0156]).    
"It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. [emphasis added]"). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).)  In this case, the suggestion to improve PSNR by increasing DCT_precision from 6 to 8, with a video bit depth of 16, provides an obvious to try basis for further increasing the DCT_precision, up to for instance 13 or 14 bits, while remaining below the bit depth of the input video itself.

Claims 6, 7, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rosewarne, US 2015/0016542 A1, in view of Sullivan, in further view of Dong, US 2013/0114732 A1.

Regarding claim 6, the combination of Rosewarne in view of Sullivan discloses the limitations of claim 1, upon which depends claim 6.  However Rosewarne does not disclose: the method according to claim 1, in which, for a discrete cosine transform of an array of N x N values, where N is a power of 2 smaller than 32, the subset MN[x][y] of values is defined by
MN[x][y] = M--32[x][(2(5 -log2(N)))y] 	 for x, y = 0 .. (N - 1) (The values of the subsampled matrix T4 and T8 in [0103] correspond to the matrix in figure 2 according to the above subsampling equation.).
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to subsample the 32x32 DCT matrices disclosed in Rosewarne and Sullivan according to the subsampling pattern disclosed in Dong, in order to support transform matrix sizes smaller than 32x32, while allowing the transform to share family structures (order-N families), so 

Regarding claim 7, the combination of Rosewarne in view Sullivan in view of Dong discloses the limitations of claim 6, upon which depends claim 7.  This combination, specifically Dong, further discloses: the method according to claim 6, in which N is 4, 8 or 16 (See [0113], lines 1-2.).

Regarding claim 17, the combination of Rosewarne in view of Sullivan teaches the limitations of claim 12, upon which depends claim 17.  This combination does not disclose explicitly: apparatus according to claim 12, in which, for a discrete cosine transform of an array of N x N values, where N is a power of 2 smaller than 32, the subset MN[x][y] of values is defined by
MN[x][y] = M--32[x][(2(5 -log2(N)))y] 	 for x, y = 0 .. (N - 1) 
However in an analogous art, Dong discloses subsampling a 32x32 DCT matrix according to the above formula, for smaller transform sizes.  (The values of the subsampled matrix T4 and T8 in [0103] correspond to the matrix in figure 2 according to the above subsampling equation.).
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to subsample the 32x32 DCT matrices disclosed in Rosewarne according to the subsampling pattern disclosed in Dong, in order to support transform matrix sizes smaller than 32x32, while allowing the transform to share family structures (order-N families), so that the transforms can be fully factorized and implemented using a fast algorithm (Dong [0092], lines 6-12).

Regarding claim 18, the combination of Rosewarne in in view of Sullivan in view of Dong discloses the limitations of claim 17, upon which depends claim 18.  This combination, specifically Dong, further discloses: apparatus according to claim 17, in which N is 4, 8 or 16 (See [0113], 2nd line.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE M LOTFI whose telephone number is (571)272-8762.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/KYLE M LOTFI/Examiner, Art Unit 2425